[Cite as Harris v. Paden, 2016-Ohio-7753.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



CHAD W. HARRIS                                   JUDGES:
                                                 Hon. William B. Hoffman, P. J.
        Petitioner                               Hon. Sheila G. Farmer, J.
                                                 Hon. John W. Wise, J.
-vs-
                                                 Case No. 16 CA 000008
JEFFREY D. PADEN, SHERIFF

        Respondent                               OPINION




CHARACTER OF PROCEEDING:                      Writ of Habeas Corpus



JUDGMENT:                                     Denied



DATE OF JUDGMENT ENTRY:                       November 14, 2016



APPEARANCES:

For Petitioner                                For Respondent

JACK BLAKESLEE                                DANIEL G. PADDEN
P. O. BOX 284                                 PROSECUTING ATTORNEY
421 West Street                               139 West Eighth Street, P.O. Box 640
Caldwell, Ohio 43724                          Cambridge, Ohio 443725-0640
Guernsey County, Case No. 16 CA 000008                                                      2

Wise, J.

       {¶1}   Petitioner, Chad Harris, has filed a Petition for Writ of Habeas Corpus

alleging unlawful detention based upon an excessive bond. Respondent has filed an

Answer and Motion to Dismiss. Petitioner has not filed a response to the motion to

dismiss.

       {¶2}   The Petition is devoid of any facts relative to the offense for which Petitioner

is committed. The Petition fails to state what charges are pending or what degree the

offenses are. Without this information, the Court is unable to make a proper analysis of

the bond based upon the Petition alone.

       {¶3}   Respondent has filed a motion to dismiss stating Petitioner is charged with

Involuntary Manslaughter, a felony of the first degree, Corrupting Another with Drugs, a

felony of the second degree, and Trafficking in Heroin, a felony of the fifth degree.

       {¶4}   The Supreme Court has explained the procedure in excessive bail habeas

corpus cases,

              In general, persons accused of crimes are bailable by sufficient

       sureties, and “[e]xcessive bail shall not be required.” Section 9, Article I,

       Ohio Constitution. Habeas corpus is the proper remedy to raise the claim of

       excessive bail in pretrial-release cases. See State ex rel. Smirnoff v. Greene

       (1998), 84 Ohio St. 3d 165, 168, 702 N.E.2d 423, 425, and cases cited

       therein.

              In habeas corpus cases, the burden of proof is on the petitioner to

       establish his right to release. Halleck v. Koloski (1965), 4 Ohio St. 2d 76, 77,
Guernsey County, Case No. 16 CA 000008                                                       3

       33 O.O.2d 441, 441–442, 212 N.E.2d 601, 602; Yarbrough v. Maxwell

       (1963), 174 Ohio St. 287, 288, 22 O.O.2d 341, 342, 189 N.E.2d 136, 137.

              More specifically, in a habeas corpus proceeding, “where the return

       sets forth a justification for the detention of the petitioner, the burden of proof

       is on the petitioner to establish his right to release.” Id. at 288, 22 O.O.2d at

       342, 189 N.E.2d at 137. In satisfying this burden of proof, the petitioner must

       first introduce evidence to overcome the presumption of regularity that

       attaches to all court proceedings. Id. at 288, 22 O.O.2d at 342, 189 N.E.2d

       at 137.

              Thus, in habeas corpus actions, “the state makes a prima facie case

       by showing by what authority it holds the prisoner” and the “burden of

       proceeding then shifts to the prisoner to introduce facts which would justify

       the granting of bail.” See, e.g., Muller v. Bridges (1966), 280 Ala. 169, 170,

       190 So. 2d 722, 723.

       {¶5}   Chari v. Vore, 91 Ohio St. 3d 323, 325, 2001-Ohio-49, 744 N.E.2d 763, 767.

       {¶6}   Here, Respondent has provided a return providing authority upon which it

holds Petitioner. Respondent also filed a motion to dismiss arguing the trial court’s entry

sufficiently justifies the bond in this case.   In turn, Petitioner has presented no evidence
Guernsey County, Case No. 16 CA 000008                                             4


which would justify granting bail. Petitioner has failed to meet his burden of proof,

therefore, request for a writ of habeas corpus is denied.



By: Wise, J.

Hoffman, P. J., and

Farmer, J., concur.



JWW/d 1028